Citation Nr: 1234320	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to March 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

In the Veteran's June 2007 VA Form 9, Appeal to the Board of Veterans Appeals, he indicated that he wished to testify at a hearing before the Board at the local RO. He subsequently submitted a statement in September 2011, via his representative, wherein he withdrew his hearing request.  As such, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of an initial evaluation greater than 70 percent for PTSD.  He has been assigned a total rating based on individual unemployability during the appeal period.

Since the May 2010 Supplemental Statement of the Case (SSOC), new evidence has been associated with the record.  Specifically, the record contains an August 2010 VA psychiatric examination report that was not considered in the last SSOC.  In August 2012, the Veteran and his representative were sent notification that additional evidence relevant to the appeal was received but that the evidence has not been considered by the local RO.  The Veteran was informed of his right of agency of original jurisdiction (AOJ) consideration, and that he may waive that right by submitting a waiver.  The Veteran was told that he had 45 days from the date of the letter to respond.  He was further advised that if no response was received, it would be assumed that he did not wish to have the Board decide his appeal at this time and it would be remanded to the AOJ for review.  The Veteran did not respond to the letter.

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  The record does not reflect that the Veteran has waived RO consideration of the additional evidence received.  Thus, a remand is required for AOJ consideration of this evidence in the first instance.

Additionally, in the Veteran's February 2005 claim, he indicated that he receives treatment for the claim on appeal from private physician, Dr. Shah, at Joliet Primary Care.  He also provided the address for Dr. Shah.  In an April 2005 letter to the Veteran, the RO requested he complete a VA Form 21-4142 for Dr. Shah in order to obtain the records, which it does not appear the Veteran did.  Subsequently, however, in his July 2010 application for a total disability rating based on individual unemployability, the Veteran indicated he was "still under Dr. S. care since March 2009" for his PTSD.  The Board finds that on remand, an attempt to obtain these records should be made.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

While the matter is on remand the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including the Veteran's Virtual VA file, currently includes treatment records dated to September 2010 from the Hines VA Medical Center (VAMC) in Hines, Illinois, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to attempt to obtain his private treatment records from Dr. Shah of Joliet Primary Care.  Thereafter, the RO/AMC should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

2.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Hines VAMC (dated since September 2010.)  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After the development requested has been completed, the RO should review the claims file to ensure that complete compliance with the directives of this REMAND has been achieved.  If the file is deficient in any manner, the RO must implement corrective procedures at once.  If there is a suggestion that an additional psychiatric examination is in order, such examination should be scheduled.

4.  Thereafter, the RO should readjudicate the claim.  All applicable laws and regulations, and all evidence received since the May 2010 supplemental statement of the case, to include in the electronic claims file, should be considered.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

